DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is amended.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, Kang (US Pub 2018/0122836) discloses a display device, (fig. 1; light emitting display device) comprising: a substrate; (fig. 1; substrate 100) a driving circuit structure disposed on the substrate and having at least one driving thin film transistor; (fig. 2; pixel circuit PC; 0073; discloses The plurality of pixels SP may each include a pixel circuit PC including a driving TFT T2 provided on a first substrate 100) 
and at least one light emitting device disposed on the driving circuit structure, (fig. 2; discloses light emitting device 300 connected to pixel circuit PC; par 0052; discloses Each pixel circuit PC may control a current flowing in the light emitting device 300 according to a data signal supplied through the data line DL in response to a scan pulse supplied through the gate line GL, based on the pixel driving power supplied through the driving power line PL)
and comprising a device conductive layer, (fig. 3; pixel electrode AE, Counter electrode CE)
a first conductive connecting structure, (see fig. 3; electrode E1)
a second conductive connecting structure, (see fig. 3; electrode E2)
a first carrier transmitting layer (fig. 4; semiconductor layer 350; par 0091; discloses the second semiconductor layer 350 may be provided on the active layer 330 and may supply a hole to the active layer 330 ; hence interpreted to be a carrier transmitting layer ) and a second carrier transmitting layer, (fig. 4; semiconductor layer 310; par 0089; discloses the first semiconductor layer 310 may supply an electron to the active layer 330; hence interpreted to be a carrier transmitting layer)
wherein the device conductive layer comprises a first section (fig. 3; pixel electrode AE) and a second section, (fig. 3; counter electrode CE)
 the first section is electrically connected to the first carrier transmitting layer through the first conductive connecting structure, (fig. 3; discloses pixel electrode AE connected to the semiconductor layer 350 via electrode E1; par 0103; discloses The pixel electrode AE may be electrically connected to the driving TFT T2 and the first electrode E1 of the light emitting device 300 and may be defined as an anode electrode)
and the second section is electrically connected to the second carrier transmitting layer through the second conductive connecting structure, (fig. 3; discloses common electrode CE connected to the semiconductor layer 310 via electrode E2; par 0106; discloses  The common electrode CE may be electrically connected to the second electrode E2 of the light emitting device 300 and the common power line CL and may be defined as a cathode electrode)
wherein the at least one light emitting device is electrically connected to the at least one driving thin film transistor, (par 0086; discloses the light emitting device 300 according to an embodiment may be accommodated into the concave portion 130 provided in the pixel SP and may be connected to the pixel circuit PC);
However Kang alone or in combination with other prior art of record fails to disclose an insulating layer disposed between the second conductive connecting structure and the second section; and an insulating structure disposed between the second conductive connecting structure and the insulating layer, wherein a minimum distance between at least a part of a topmost surface of the first section and the substrate is greater than a minimum distance between a topmost surface of the second conductive connecting structure and the substrate, and a minimum distance between at least a part of a topmost surface of the second section and the substrate is greater than a minimum distance between a topmost surface of the first conductive connecting structure and the substrate, wherein a minimum distance between a topmost surface of the insulating layer and the substrate is greater than the minimum distance between the topmost surface of the second conductive connecting structure and the substrate and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kang to arrive at the claimed  invention as the final result would have been unpredictable or would have render the invention inoperable. Therefore claim 1 is allowed.
Claims 2-18 are allowed for being directly or indirectly dependent on allowed independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624   

/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624 
07/16/2022